DETAILED ACTION
This action is pursuant to the claims filed on 01/15/2021. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (U.S. PGPub No. 2019/0030328) in view of Deem (U.S. PGPub No. 2005/0288730).
Regarding claim 1, Stewart teaches an apparatus (Fig 2 system 10 and medical device 12), comprising: a catheter shaft defining a longitudinal axis (elongate body 22); an inflatable member coupled to a distal end of the catheter shaft (Fig 5 expandable element 30); and a second electrode formed on the inflatable member (Fig 5 electrode 18’’) and electrically isolated from the first set of electrodes.
a first set of electrodes formed on a surface of the catheter shaft
Stewart fails to teach a first set of electrodes formed on a surface of the catheter shaft and electrically isolated from the second electrode.
In related prior art, Deem teaches a similar system wherein a first set of electrodes are formed on a surface of a catheter shaft (Fig 17 electrodes 286a1-3). Deem further teaches in a separate embodiment a catheter shaft electrode being electrically isolated from a similar second electrode on a balloon for a pulsed electric field (PEF) treatment ([0092]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter shaft of Stewart in view of Deem to incorporate a first set of electrodes on the catheter shaft electrically isolated from the second electrode. Doing so would advantageously allow for the system to perform a PEF treatment to the tissue located between the inflatable element and the distal end of the catheter shaft (Fig 6 PEF energy lines “Li”).
Regarding claim 2, the Stewart/Deem combination further includes a second set of electrodes formed on the inflatable member between the first set of electrodes and the second electrode (Fig 5 electrodes 18A).
Regarding claim 6, in view of the combination of claim 2 above, Stewart further teaches wherein the second set of electrodes (electrodes 18) may be set to one polarity while a supplemental set of electrodes (Fig 2 18’) may be set to an opposite polarity to facilitate the creation of a lesion between the two sets of electrodes ([0062]). Stewart further teaches the advantages of adjusting the polarities of electrodes of the system to achieve “customized energy delivery patterns” to create specific lesion sizes, shapes, and depths ([0076]).
Stewart fails to teach the first set of electrodes are located on a surface of the catheter shaft and provided with a polarity opposite to that of the second set of electrodes.
Deem teaches a similar system wherein a first set of electrodes are formed on a surface of a catheter shaft (Fig 17 electrodes 286a1-3). Deem further teaches in a separate embodiment a catheter shaft electrode being electrically isolated from a similar second electrode on a balloon for a pulsed electric field (PEF) treatment ([0092]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter shaft of Stewart in view of Deem to incorporate a first set of electrodes with an opposite polarity of the second set of electrodes. Doing so would advantageously allow for the system to perform a PEF treatment to the tissue located between the inflatable element and the distal end of the catheter shaft (Fig 6 PEF energy lines “Li”; Stewart [0076]).
Regarding claim 7, Stewart/Deem teach the device of claim 1 as stated above.
Stewart further teaches wherein the second set of electrodes (electrodes 18) may be set to one polarity while a supplemental set of electrodes (Fig 2 18’) may be set to an opposite polarity to facilitate the creation of a lesion between the two sets of electrodes ([0062]). Stewart further teaches the advantages of adjusting the polarities of electrodes of the system to achieve “customized energy delivery patterns” to create specific lesion sizes, shapes, and depths ([0076]).
Stewart fails to explicitly teach the first set of electrodes having a polarity opposite to a polarity of the second electrode during delivery of a pulse waveform.
Deem teaches a similar system wherein a first set of electrodes are formed on a surface of a catheter shaft (Fig 17 electrodes 286a1-3). Deem further teaches in a separate embodiment a catheter shaft electrode being electrically isolated from a similar second electrode on a balloon for a pulsed electric field (PEF) treatment ([0092]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter shaft of Stewart in view of Deem to incorporate a first set of electrodes with an opposite polarity of the second electrode. Doing so would advantageously allow for the system to perform a PEF treatment to the tissue located between the second electrode on the inflatable element and the distal end of the catheter shaft (Fig 6 PEF energy lines “Li”; Stewart [0076]).
Regarding claim 14, in view of the combination of claim 1, Stewart further teaches wherein the inflatable member has one of an asymmetric shape in a proximal-to-distal direction, a bulbous shape (Fig 5 the expandable element 30 is bulbous), or a polyhedral shape.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Deem as applied to claim 2 and in further view of Richardson (U.S. PGPub No. 2013/0123778).
Regarding claims 4-5, in view of the combination of claim 2 above, Stewart further teaches wherein the electrodes of the second set of electrodes “may be of any suitable size, shape, and/or configuration” ([0079]). 
Stewart fails to explicitly teach wherein each electrode of the second set of electrodes has a circular or elliptical shape; wherein a major axis of each electrode of the second set of electrodes having the elliptical shape is substantially parallel to the longitudinal axis.
In related prior art, Richardson teaches a similar device for delivery of PEF wherein a set of electrodes have a longitudinal length parallel to the longitudinal axis (Fig 2 electrodes 112) and further teaches wherein each electrode may take an elliptical shape ([0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the second set of electrodes of Stewart in view of Deem and Richardson to incorporate the elliptical shaped electrodes with a major axis parallel to the longitudinal axis to arrive at the device of claims 4-5. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide elliptical shaped electrodes, since applicant has not disclosed that the elliptical shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with elliptical shaped electrodes (Stewart [0079]; Richardson [0030]).
Claims 3, 8, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Deem as applied to claim 2 and in further view of Salahieh (U.S. PGPub No. 2010/0204560).
Regarding claim 3, in view of the combination of claim 2 above.
Stewart fails to teach wherein the second set of electrodes are formed on the inflatable member on an approximate plane approximately perpendicular to the longitudinal axis.
In related prior art, Salahieh teaches a similar device (Fig 23D-F) wherein a similar expandable element has a set of electrodes formed an approximate plane approximately perpendicular to the longitudinal axis (Fig 23E distal-most electrodes 6 are formed on a plan that is approximately perpendicular to the longitudinal axis of the catheter). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable member and electrodes of Stewart in view of Deem and Salahieh to incorporate the set of electrodes on a plane that is perpendicular to the longitudinal axis to arrive at the device of claim 3. Providing the distally flattened configuration of the distal balloon would have advantageously allowed for the positioning and exposure of the electrodes as needed to fully contact target tissue ([0132]).
Regarding claim 8, in view of the combination of claim 2 above, Stewart further teaches wherein the handle may include actuation or control features that allows for the distal portion of the device to deflect ([0061]).
Stewart/Deem fail to explicitly teach a deflectable portion formed between the first set of electrodes and the second set of electrodes, the deflectable portion configured for deflecting a portion of the catheter including the second set of electrodes and the inflatable member up to about 210 degrees relative to the longitudinal axis.
In related prior art, Salahieh teaches a similar device (Fig 26a-c) wherein the catheter shaft includes a deflectable portion (Figs 26a-c distal portion of shaft 57 and 34 configured to deflect), the deflectable portion configured for deflecting a portion of the catheter including the second set of electrodes and the inflatable member up to about 210 degrees relative to the longitudinal axis (Figs 26a-c show deflectable portion deflecting up to ~180 degrees). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stewart in view of Deem and Salahieh to incorporate a deflectable portion between the first and second set of electrodes such that the inflatable member and second set of electrodes can deflect up to 180 degrees. Doing so would have been obvious to one of ordinary skill in the art to provide a user with the ability to steer the catheter to navigate anatomical curves during use (Stewart [0061]; Salahieh [0146]).
Stewart/Deem/Salahieh discloses the invention substantially as claimed above except for the deflectable range being up to 210 degrees. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Deem and Salahieh to use a deflection angle up to 210 degrees relative to the longitudinal axis as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 15-16, the Stewart/Deem combination teaches the device of claim 2 as stated above.
Stewart fails to teach a conductive element formed on a surface of the inflatable member, the conductive element being electrically connected to the second set of electrodes; wherein the conductive element includes a set of spaced apart conductive stripes extending between ends of the inflatable member.
Salahieh teaches a similar inflatable member with a set of electrodes (Figs 23D-F electrodes 6 and membrane 34 of expandable structure [0140]) wherein a conductive element formed on a surface of the inflatable member (distal branches 87 and traces 16; [0140] describes distal branches as branched leads from the flex circuit 17), the conductive element being electrically connected to the second set of electrodes ([0140] distal branches 87 connect to electrodes 6 via traces 16); wherein the conductive element includes a set of spaced apart conductive stripes extending between ends of the inflatable member (distal branches 87). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable member of Stewart in view of Deem and Salahieh to incorporate the conductive element on the surface of the inflatable member and electrically connected to the second set of electrodes. Providing the flex circuit and distal branches electrically connected to the second set of electrodes advantageously optimizes a low bulk and low profile folding of the inflatable member to achieve a minimally invasive delivery of the device to the target treatment region ([0139]).
Regarding claim 18, in view of the combination of claim 1 above, Stewart further teaches wherein the second electrode (Fig 5 electrode 18’’) is formed on a distal end of the inflatable member on a surface facing away from the proximal end of the inflatable member (See Fig 5 electrode 18’’). 
Stewart fails to teach wherein the surface of the distal end of the inflatable member is concave.
Salahieh teaches a similar device wherein a distal surface of the inflatable member is concave (Fig 20a-c and [0132]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the inflatable member to be concave such that the second electrode is located on a concave surface facing away from the proximal end of the inflatable member. Doing so would have advantageously provided the inflatable member with a surface that allows for positioning and exposure of the electrodes as needed to fully contact the target tissue ([0132]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Deem, in further view of Mest (U.S. PGPub No. 2002/0120304) and in further view of Sutter (U.S. PGPub No. 2009/0171352).
Regarding claims 9-10, the Stewart/Deem combination teaches the device of claim 2 as stated above. Stewart further teaches wherein the catheter shaft may include one or more lumens to provide mechanical and electrical communication with the elongate distal portion of the device ([0058]).
Stewart/Deem fail to teach one or more electrodes of the first and second sets having an insulated electrical lead associated therewith, the insulated electrical lead disposed in a lumen of the catheter shaft.
In related prior art, Mest teaches a similar device wherein distal electrodes are provided with insulated leads associated therewith (Fig 2 lead wires 50 and protective sheath 62), the insulated leads disposed in a lumen of the catheter shaft ([0043]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Stewart in view of Deem and Mest to incorporate insulated electrical leads connected to each electrode of Stewart and disposed within a lumen of the catheter shaft. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of electrically connecting the electrodes at the distal end of the device with a power supply and/or electrical generator at the proximal end of the device to yield the predictable result of providing electrical power to the respective electrodes.
Stewart/Deem/Mest fail to teach wherein the insulated electrical lead is configured for sustaining a voltage potential of at least about 700 V without dielectric breakdown of its corresponding insulation.
In related prior art, Sutter teaches a similar insulator where the insulation is configured to sustain a voltage from approximately 400 to 1500 V without dielectric breakdown ([0088]). 
Stewart/Deem/Mest/Sutter discloses the invention substantially as claimed above except for the exact range of the insulator being able to withstand at least about 700 volts. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Deem, Mest, and Sutter to use an insulated lead configured for sustaining voltage potential of at least about 700 V as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Deem, and in further view of Demarais (U.S. PGPub No. 2006/0142801).
Regarding claim 11, Stewart/Deem combination teaches the device of claim 1 as stated above.
Deem fails to teach wherein a distal-most electrode of the first set of electrodes is spaced apart from a proximal most electrode of the second set of electrodes by between about 4 mm and about 10 mm.
In related prior art, Demarais teaches a similar device (Fig 6) wherein a distal most electrode of a first set of electrodes and a proximal most electrode of a second set of electrodes (Fig 6 electrodes 206a/206b) are 10 mm apart (Fig 6 and [0043] distance between electrodes is 10mm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter shaft of Stewart in view of Deem and Demarais to incorporate the first set of electrodes on a portion of the catheter shaft such that the distal most electrode of the first set is spaced between about 4 mm and about 10 mm from the proximal most electrode on the inflatable member. Doing so would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to space the proximal electrode of the second set and the distal electrode of the first set between about 4 to 10 mm apart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to have provided an optimal distance between the set of first electrodes and the second electrode on the inflatable member.
Regarding claim 13, Stewart/Deem combination teaches the device of claim 1 as stated above.
Deem fails to teach wherein the first set of electrodes are formed on a portion of the catheter shaft having a length of between about 3 mm and about 12 mm.
In related prior art, Demarais teaches a similar device (Fig 6) wherein a similar first set of electrodes formed on a surface of a catheter shaft (Fig 6 electrodes 206a/206b) are formed on a portion of the catheter shaft having a length between about 3 mm and about 12 mm (Fig 6 and [0043] distance between electrodes is 10mm). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter shaft of Stewart in view of Deem and Demarais to incorporate the first set of electrodes on a portion of the catheter shaft having a length between about 3 mm and 12 mm. Doing so  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a length between about 3 and 12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to have provided an optimal distance between the set of first electrodes and the second electrode on the inflatable member.
Regarding claim 19, in view of the combination of claim 2 as stated above,
Stewart further teaches an alternate configuration wherein the electrodes of the second set of electrodes are configured as circles (Fig 11).
Stewart fails to explicitly teach the diameter of the electrodes being between about 3mm and about 15 mm.
In related prior art, Demarais teaches a similar device wherein a size of PEF electrodes are 6 mm ([0043]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second set of electrodes of Stewart in view of Deem and Demarais to incorporate the circular electrodes with a constant diameter of about 6mm to arrive at the device of claim 19. Furthermore applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Deem as applied to claim 1, and in further view of Kassab (U.S. PGPub No. 2009/0182287).
Regarding claim 12, the Stewart/Deem combination teaches the device of claim 1 as stated above.
Stewart/Deem are silent to the spacing between the proximal end of the inflatable member and the distal-most electrode of the first set of electrodes.
In related prior art, Kassab teaches a similar device wherein an electrode is placed 0.5-20 mm away from the nearest end of a balloon ([0063]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stewart in view of Deem and Kassab to incorporate the first set of electrodes on the catheter shaft of Stewart at least 5 mm from the proximal end of the inflatable member. Stewart/Deem/Kassab disclose substantially all the limitations of the claim(s) except for the distance being at least 5 mm. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Deem and Kassab to use a spacing of at least about 5mm as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Deem, and in further view of Welch (U.S. PGPub No. 2007/0083192).
Regarding claim 17, the Stewart/Deem combination teaches the device of claim 1 as stated above.
Stewart further teaches a configuration a first conductive element disposed on an outer surface of the inflatable member (Fig 5 electrode 18a). An alternate embodiment of Stewart also contemplates placing an electrode on an inner surface of the inflatable member ([0059]).
Stewart fails to explicitly teach a second conductive element disposed on an inner surface of the inflatable member, wherein the first conductive element has an opposite polarity to the second conductive element during delivery of a pulse waveform.
In related prior art, Welch teaches a similar device comprising a first conductive element disposed on an outer surface of the inflatable member (Fig 15 negative electrode on outer surface of inflatable member 102) and a second conductive element disposed on an inner surface of the inflatable member (Fig 15 positive electrode on interior of inflatable member 102; [0049]), wherein the first conductive element has an opposite polarity to the second conductive element during delivery of a pulse waveform (Fig 15 elements configured to have opposing polarities during delivery of a pulse waveform). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable member and corresponding electrodes of Stewart in view of Deem and Welch to incorporate the second conductive element on the interior of the inflatable member such that its polarity is opposite to the polarity of the external electrode. Doing so would advantageously allow for the delivery of the energy to be directed substantially outwards into the tissue adjacent the inflatable element to provide a unique energy delivery pattern as needed ([0049]).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Deem, and in further view of Deem-2 (U.S. PGPub No. 2011/0301587).
Regarding claim 20, in view of the combination of claim 1 as stated above, Stewart further teaches wherein the inflatable member is transitionable between a first configuration and a second configuration ([0071] expandable element may be collapsed or expanded),
Stewart is silent to the diameter of the inflatable member in the second (expanded) configuration.
In related prior art, Deem-2 teaches a similar system for electroporation ([0110]) the inflatable member in the expanded configuration having a cross-sectional diameter at its largest portion of between about 12 mm to 18 mm ([0148]). Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the diameter of the inflatable member of Stewart in view of Deem and Deem-2 to be between 6 and 22 mm, as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794